        Case 1:20-cv-01907-SDG Document 65 Filed 11/13/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

OMEGA PATENTS, LLC,
a Georgia limited liability company,

              Plaintiff,

       v.                                   Case No.: 1:20-cv-01907-SDG

BAYERISCHE MOTOREN WERKE
AG, a Foreign company, and BMW OF
NORTH AMERICA, LLC,

              Defendants.


          |PROPOSED| ORDER GRANTING PLAINTIFF
   OMEGA PATENTS, LLC’S MOTION TO PERMIT AUDIO/VISUAL
       EQUIPMENT INTO COURT FOR USE AT HEARING
      For use in connection with the hearing on Defendant BMW of North

America, LLC’s Motion to Dismiss the Complaint for Improper Venue, set for

November 17, 2020 at 10:00 a.m. in Courtroom 1707, the Court hereby ORDERS

as follows:

      Counsel for Plaintiff Omega Patents, LLC shall be permitted to bring into

Courtroom 1707 in the United States Courthouse for the Northern District of

Georgia, Atlanta Division, the following equipment for use at the hearing:
       Case 1:20-cv-01907-SDG Document 65 Filed 11/13/20 Page 2 of 2




      1.     Cynthia J. Lee (one cell phone, one laptop computer, and associated

cables/power cords).



So ORDERED this         day of November, 2020.



                               United States District Judge Steven D. Grimberg




                                       2
